DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference JP 2020072280 A is a general background reference covering: To provide a color chart generation method or the like that generates print data of a color chart that makes it easy to find a patch of a color suitable for printing a designated color.
SOLUTION: A printer roller executes a determination step (S102) of determining whether a designated color is within or outside a printable color gamut of a printing device, an axis setting step (S105) of setting an axis by switching setting of an axis that is a direction of color change of a plurality of patches arranged in a color chart according to the determination result of the determination step, within a predetermined color space, a color selection step (S106) of changing the colors of the plurality of patches arranged in the color chart along the set axis, and a print data generation step (S108) of generating print data of the color chart in which patches of the selected color are arranged in the arrangement order on the set axis to print a color chart.SELECTED DRAWING: Figure 3. (see abstract).

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuroiwa (US 2017/0280022 A1).
Regarding claim 1, Kuroiwa discloses a non-transitory computer-readable medium storing computer-readable instructions that, when executed by a processor of a computer, instruct the computer to perform processes (e.g., a non-transitory computer-readable storage medium reflecting one aspect of the present invention stores a control program for color calibration. The control program comprises instructions which, when executed by a computing device or processor, cause the computing device or processor to perform the following operations, paragraph 8) comprising: 
an acquisition step of acquiring a specified color (e.g., the operations comprise: (1) creating an image of a color calibration chart including an array of patches of colors in a color calibration target, paragraph 8); and 
a color chart creation step of creating a color chart in which a plurality of color patches are arranged, the color patches being based on the specified color acquired by the acquisition step and having a color within a color gamut that is based on print settings of a printer (e.g., using the printing unit to print the image of the color calibration chart on a print medium as one of a plurality of paper products belonging to a predetermined type of print medium. The operations further comprise: (2) obtaining data of color measurement of the color calibration chart printed on the print medium in (1) from the color measurement unit; and (3) calculating a white-ground color difference being a color difference between color values of white color in the color calibration target and measured color values of a ground of the print medium, paragraph 8), the color chart creation step including creating a first color chart and a second color chart, the first color chart being the color chart based on first print settings of the printer, the second color chart being the color chart based on second print settings of the printer different from the first print settings (e.g.,  In the table of FIG. 2, “L*a*b* values of white color or ground color” indicates color values of white color in a gray-balanced color calibration target prepared for each printer model and each paper type, and color values of the ground color of a print medium to be used for color calibration, by using L*a*b* values, paragraph 69).  

Regarding claim 2, Kuroiwa discloses wherein the color chart creation step includes creating the second color chart based on the second print settings, the second print settings different from the first print settings in terms of at least one of a print control setting relating to control of the printer, a print medium setting relating to a print medium on which the printer performs printing, or an ink setting relating to ink used in the printing by the printer (e.g., FIG. 3 shows a graph by plotting the white-ground color differences in the table of FIG. 2 on the x-axis and the resulting color accuracies shown in FIG. 1 on the y-axis. In the graph of FIG. 3, symbols of crosses, circles and squares represent experimental values of the resulting color accuracies shown in FIG. 1 obtained for certain paper types (paper types A to C), a certain printer model (model I) and a certain individual printer (printer 1), and dotted lines represent approximation curves calculated from the experimental values. The inventor has found that the white-ground color differences and the resulting color accuracies show the relationship of a linear function which rises from left to right, for each paper type, each printer model, each individual printer and each screen type, as can be seen from FIG. 3, paragraph 70).  
Regarding claim 3, Kuroiwa discloses wherein the color chart creation step includes creating the second color chart based on the second print settings, the second print settings different from the first print settings in terms of at least one of processing conditions for pretreatment processing performed before application of color ink by the printer, or processing conditions for post-treatment processing performed after the application of the color ink by the printer (e.g., FIG. 3 shows a graph by plotting the white-ground color differences in the table of FIG. 2 on the x-axis and the resulting color accuracies shown in FIG. 1 on the y-axis. In the graph of FIG. 3, symbols of crosses, circles and squares represent experimental values of the resulting color accuracies shown in FIG. 1 obtained for certain paper types (paper types A to C), a certain printer model (model I) and a certain individual printer (printer 1), and dotted lines represent approximation curves calculated from the experimental values. The inventor has found that the white-ground color differences and the resulting color accuracies show the relationship of a linear function which rises from left to right, for each paper type, each printer model, each individual printer and each screen type, as can be seen from FIG. 3, paragraph 70).  

Regarding claim 4, Kuroiwa discloses wherein the color chart creation step further includes creating a first birds-eye view showing, in a range of at least one of a saturation, a brightness, or a hue defining the color gamut based on the first print settings, a position of a color of the plurality of color patches configuring the first color chart, and creating a second birds-eye view showing, in a range of at least one of a saturation, a brightness, or a hue defining the color gamut based on the second print settings, a position of a color of the plurality of color patches configuring the second color chart (e.g., Control unit 21 (chart-print instructing section 21a) then obtains from storage unit 25 a color-calibration target profile (color calibration target) corresponding to the print medium type (paper type) and screen type (S102) (which is similar to bird-eye view). Control unit 21 (chart-print instructing section 21a) then creates an image of a color chart for creating a multidimensional color correction LUT including an array of patches of colors in the color calibration target and sends image forming apparatus 30 instructions to print the image of the color chart for creating a multidimensional color correction LUT, on a print medium as one of the plural paper products belonging to the print medium type (S103), paragraph 108).  

Regarding claim 5, Kuroiwa discloses wherein when, among the plurality of color patches configuring the first color chart or the second color chart, there is at least one of a first limit color of a saturation when a brightness is fixed or a second limit color of a brightness when a saturation is fixed, the color chart creation step further includes creating a limit display showing the first limit color and the second limit color (e.g., , paragraph 112).  

Regarding claim 6, Kuroiwa discloses wherein the instructions further instruct the computer to perform processes comprising: a storage step of storing information relating to a reference color that is based on the specified color acquired by the acquisition step, each time the first color chart and the second color chart are created by the color chart creation step, and the color chart creation step includes creating the first color chart and the second color chart including the color patch of the reference color, and further creating, based on the information stored by the storage step, a record relating to the reference color (e.g., steps S109-S112, figure 10, paragraphs 113, 114).  

Regarding claim 7, Kuroiwa discloses wherein the instructions further instruct the computer to perform processes comprising: a print data creation step of creating print data in which a color of the color patch selected from among the plurality of color patches configuring the second color chart created by the color chart creation step is the specified color (e.g., control unit 21 adjusts the created multidimensional color correction LUT by repeating a series of operations (a feedback adjustment of the multidimensional color correction LUT) until the color accuracy of color calibration is improved sufficiently or by repeating the operations the predetermined number of times. Control unit 21 (chart-print instructing section 21a) creates an image of a color chart prepared by applying the multidimensional color correction LUT to colors in the color calibration target, and instructs image forming apparatus 30 to print the color chart to which the multidimensional color correction LUT was applied (referred to as a corrected color calibration chart) on a print medium as one of the plural paper products belonging to the predetermined type of print medium (S108), paragraph 112).  

	Regarding claim 8, claim 8 is a color chart creation method with limitations similar of limitations of claim 1. Therefore claim 8 is rejected as set forth above as claim 1.

Regarding claim 9, Kuroiwa discloses  a color chart creation device comprising: a processor; and a memory storing computer-readable instructions that, when executed by the processor, instruct the processor to perform processes (e.g.,  FIG. 4, printing system 10 of the present example includes controller 20 (control device) and image forming apparatus 30, where controller 20 is configured to create a database to be used for a judgement whether or not to perform a feedback adjustment of a color correction LUT and image forming apparatus 30 is configured to print a color chart to be used for creating the database and to measure the color chart printed, paragraph 76). The remaining of limitations are similar of limitations of claim 1. Therefore the remaining limitations are rejected as set forth above as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672